 1
     A PROFESSIONAL CORPORATION
 2   Carl L. Fessenden, SBN 161494
 3   Matthew W. Gross, SBN 324007
     350 University Ave., Suite 200
 4   Sacramento, California 95825
     TEL: 916.929.1481
 5   FAX: 916.927.3706

 6   Attorneys for Defendants COUNTY OF YUBA and TAMARA PECSI
 7                                      UNITED STATES DISTRICT COURT
 8                                     EASTERN DISTRICT OF CALIFORNIA

 9
     JAMES STEWART, Individually and as                   No. 2:19-cv-01744 TLN-DB
10   Successor in Interest to Decedent JAHMAL
     DERRICK STEWART,                                     STIPULATED PROTECTIVE ORDER
11
                                                          AND ORDER
12                     Plaintiff,
                                                          Complaint Filed: 09/03/2019
13   v.
14
     COUNTY OF YUBA, a municipal
15   corporation; TAMARA PECSI, individually
     and in her official capacity as a deputy
16   sheriff for the Yuba County Sheriff’s
17   Department; and DOES 1-50, inclusive,
     individually and in their official capacity as
18   agents for Yuba County Sheriff’s
     Department,
19
20                Defendants.
     __________________________________/
21
22   A.      PURPOSES AND LIMITATIONS
23           Disclosure and discovery activity in this action are likely to involve production of confidential,
24   proprietary, or private information for which protection from public disclosure and from use for any
25   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate
26   to, and request the court to enter, the following Stipulated Protective Order. The parties acknowledge that
27   this Order does not confer blanket protections on all disclosures or responses to discovery and that the
28   protection it affords extends only to the limited extent such information or items are entitled to confidential

     {02165024.DOCX}                                   1
                                      STIPULATED PROTECTIVE ORDER AND ORDER
 1   treatment under the applicable federal law, including the Health Insurance Portability and Accountability
 2   Act (“HIPAA”) and the Federal Rules of Civil Procedure. The parties further acknowledge that this
 3   Stipulated Protective Order does not entitle them to file confidential information under seal. Civil Local
 4   Rule 141 sets forth the procedures that must be followed and the standards that will be applied when a
 5   party seeks permission from the court to file material under seal.
 6   B.       STIPULATION
 7            The parties hereby stipulate and agree as follows:
 8            1.       DOCUMENTS. The following documents are protected Materials and shall not be used
 9   for any purpose other than this litigation:
10                     (a)   any incident report and related investigation concerning the allegations in the
11   Complaint made by the Yuba County Sheriff’s Department;
12                     (b)   coroner records or other medical records;
13                     (c)   personnel files of any peace officer or medical personnel involved in this case;
14                     (d)   if a party wants to designate a document other than what is identified above as
15   confidential under this Protective Order, the procedure set forth in Sections D and E shall be followed.
16            2.       SCOPE
17            The protections conferred by this Stipulation and Order cover not only Protected Material, but
18   also: (1) any information copied or extracted from Protected Material; (2) all copies, excerpts, summaries,
19   or compilations of Protected Material; and (3) any testimony, conversations, or presentations by Parties
20   or their Counsel of Record that might reveal Protected Material. However, the protections conferred by
21   this Stipulation and Order do not cover the following information: (a) any information that is in the public
22   domain at the time of disclosure to a Receiving Party or becomes part of the public domain after its
23   disclosure to a Receiving Party as a result of publication not involving a violation of this Order, including
24   becoming part of the public record through court order, trial, or otherwise; and (b) any information known
25   to the Receiving Party prior to the disclosure or obtained by the Receiving Party after the disclosure from
26   a source who obtained the information lawfully and under no obligation of confidentiality to the
27   Designating Party. Any use of Protected Material at trial shall be governed by a separate agreement or
28   order.

     {02165024.DOCX}                                 2
                                    STIPULATED PROTECTIVE ORDER AND ORDER
 1           3.        DURATION
 2           Even after final disposition of this litigation, the confidentiality obligations imposed by this Order
 3   shall remain in effect until: (1) a Designating Party agrees otherwise in writing; (2) a court order otherwise
 4   directs; or (3) there is a complete return or destruction of all Protected Material pursuant to Section 8.
 5   Final disposition shall be deemed to be the later of: (1) dismissal of all claims and defenses in this action,
 6   with or without prejudice; and (2) final judgment herein after the completion and exhaustion of all appeals,
 7   rehearings, remands, trials, or reviews of this action, including the time limits for filing any motions or
 8   applications for extension of time pursuant to applicable law.
 9           4.        ACCESS TO AND USE OF PROTECTED MATERIAL
10           4.1       Basic Principles
11           A Receiving Party may use Protected Material that is disclosed or produced by another Party or
12   by a Non-Party in connection with this case only for prosecuting, defending, or attempting to settle this
13   litigation. Such Protected Material may be disclosed only to the categories of persons and under the
14   conditions described in this Order. When the litigation has been terminated, a Receiving Party must
15   comply with the provisions of section 8 below (FINAL DISPOSITION). Protected Material must be stored
16   and maintained by a Receiving Party at a location and in a secure manner that ensures that access is limited
17   to the persons authorized under this Order.
18           4.2       Disclosure of “CONFIDENTIAL” Information or Items
19           Unless otherwise ordered by the court or permitted in writing by the Designating Party, a Receiving
20   Party may disclose any information or item designated “CONFIDENTIAL” only to:
21           (a)       the Receiving Party’s Counsel of Record in this action, as well as employees of said
22   Counsel of Record to whom it is reasonably necessary to disclose the information for this litigation;
23           (b)       the officers, directors, and employees of the Receiving Party to whom disclosure is
24   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be
25   Bound” (Exhibit A);
26           (c)       Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably
27   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
28   (Exhibit A);

     {02165024.DOCX}                                  3
                                     STIPULATED PROTECTIVE ORDER AND ORDER
 1            (d)      the court and its personnel;
 2            (e)      court reporters and their staff, professional jury or trial consultants, and Professional
 3   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the
 4   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 5            (f)      during their depositions, witnesses in the action to whom disclosure is reasonably necessary
 6   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 7   agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or
 8   exhibits to depositions that reveal Protected Material must be separately bound by the court reporter and
 9   may not be disclosed to anyone except as permitted under this Stipulated Protective Order.
10            (g)      the author or recipient of a document containing the information or a custodian or other
11   person who otherwise possessed or knew the information.
12            5.       PROTECTED MATERIAL SUBPOENAED OR ORDERED IN OTHER
                       LITIGATION
13
14            If a Party is served with a subpoena or a court order issued in other litigation that compels

15   disclosure of any information or items designated in this action as “CONFIDENTIAL” that Party must:

16                     (a)     promptly notify in writing the Designating Party. Such notification shall include a

17   copy of the subpoena or court order;

18                     (b)    promptly notify in writing the party who caused the subpoena or order to issue in

19   the other litigation that some or all of the material covered by the subpoena or order is subject to this

20   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

21                     (c)    cooperate with respect to all reasonable procedures sought to be pursued by the

22   Designating Party whose Protected Material may be affected.

23            If the Designating Party timely seeks a protective order, the Party served with the subpoena or

24   court order shall not produce any information designated in this action as “CONFIDENTIAL” before a

25   determination by the court from which the subpoena or order issued, unless the Party has obtained the

26   Designating Party’s permission. The Designating Party shall bear the burden and expense of seeking

27   protection in that court of its confidential material – and nothing in these provisions should be construed

28   as authorizing or encouraging a Receiving Party in this action to disobey a lawful directive from another
     court.
     {02165024.DOCX}                                  4
                                     STIPULATED PROTECTIVE ORDER AND ORDER
 1           6.        UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material
 3   to any person or in any circumstance not authorized under this Stipulated Protective Order, the Receiving
 4   Party must immediately:
 5                     (a)   notify in writing the Designating Party of the unauthorized disclosures;
 6                     (b)   use its best efforts to retrieve all unauthorized copies of the Protected Material;
 7                     (c)   inform the person or persons to whom unauthorized disclosures were made of all
 8   the terms of this Order; and
 9                     (d)   request such person or persons to execute the “Acknowledgment and Agreement to
10   Be Bound” that is attached hereto as Exhibit A.
11
             7.        INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12                     PROTECTED MATERIAL

13           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
14   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are
15   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
16   whatever procedure may be established in an e-discovery order that provides for production without prior
17   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an
18   agreement on the effect of disclosure of a communication or information covered by the attorney-client
19   privilege or work product protection, the parties may incorporate their agreement in the stipulated
20   protective order submitted to the court.
21           8.        FINAL DISPOSITION
22           Within 60 days after the final disposition of this action, as defined in paragraph 3, each Receiving
23   Party must return all Protected Material to the Producing Party or destroy such material. As used in this
24   subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries, and any other
25   format reproducing or capturing any of the Protected Material. Whether the Protected Material is returned
26   or destroyed, the Receiving Party must submit a written certification to the Producing Party (and, if not
27   the same person or entity, to the Designating Party) by the 60-day deadline that (1) identifies (by category,
28   where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the

     {02165024.DOCX}                                 5
                                    STIPULATED PROTECTIVE ORDER AND ORDER
 1   Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format
 2   reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel of Record
 3   are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 4   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
 5   product, and consultant and expert work product, even if such materials contain Protected Material. Any
 6   such archival copies that contain or constitute Protected Material remain subject to this Protective Order
 7   as set forth in Section 3 (DURATION).
 8           9.        MISCELLANEOUS
 9           9.1       Right to Further Relief
10           Nothing in this Order abridges the right of any person to seek its modification or a change in
11   designation of particular material as “CONFIDENTIAL” by the court in the future.
12           9.2       Right to Assert Other Objections
13           By stipulating to the entry of this Protective Order no Party waives any right it otherwise would
14   have to object to disclosing or producing any information or item on any ground not addressed in this
15   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground to use in
16   evidence of any of the material covered by this Protective Order.
17           9.3       Filing Protected Material
18           Without written permission from the Designating Party or a court order secured after appropriate
19   notice to all interested persons, a Party may not file in the public record in this action any Protected
20   Material. A Party that seeks to file under seal any Protected Material must comply with Civil Local Rule
21   141. Protected Material may only be filed under seal pursuant to a court order authorizing the sealing of
22   the specific Protected Material at issue. Pursuant to Civil Local Rule 141, a sealing order will issue only
23   upon a request establishing that the Protected Material at issue is privileged, protectable as a trade secret,
24   or otherwise entitled to protection under the law.
25   C.      DEFINITIONS
26           1.        “Challenging Party” means a Party or Non-Party that challenges the designation of
27   information or items under this Order.
28           2.        “CONFIDENTIAL” means information (regardless of how it is generated, stored or

     {02165024.DOCX}                                 6
                                    STIPULATED PROTECTIVE ORDER AND ORDER
 1   maintained) or tangible things that qualify for protection under Federal Rule of Civil Procedure 26(c).
 2           3.        “Designating Party” means a Party or Non-Party that designates information or items that
 3   it produces in disclosures or in responses to discovery as “CONFIDENTIAL”.
 4           4.        “Disclosure or Discovery Material” means all items or information, regardless of the
 5   medium or manner in which it is generated, stored, or maintained (including, among other things,
 6   testimony, transcripts, and tangible things), that are produced or generated in disclosures or responses to
 7   discovery in this matter.
 8           5.        “Expert” means a person with specialized knowledge or experience in a matter pertinent to
 9   this litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a
10   consultant in this action, (2) is not a past or current employee of a Party and (3) at the time of retention, is
11   not anticipated to become an employee of a Party.
12           6.        “Non-Party” means any natural person, partnership, corporation, association, or other
13   legal entity not named as a Party to this action.
14           7.        “Counsel of Record” means attorneys who have appeared in this action on behalf of that
15   party or are affiliated with a law firm or governmental entity which has appeared on behalf of that party.
16           8.        “Party” means any party to this action, including all of its officers, directors, employees,
17   consultants, retained experts, and Counsel of Record (and their support staffs).
18           9.        “Producing Party” means a Party or Non-Party that produces Disclosure or Discovery
19   Material in this action.
20           10.       “Professional Vendors” means persons or entities that provide litigation support services
21   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
22   storing, or retrieving data in any form or medium) and their employees and subcontractors.
23           11.       “Protected Material” means any Disclosure or Discovery Material that is designated as
24   CONFIDENTIAL.
25           12.       “Receiving Party” means a Party that receives Disclosure or Discovery Material from a
26   Producing Party.
27
28   D.      DESIGNATING PROTECTED MATERIAL

     {02165024.DOCX}                                  7
                                     STIPULATED PROTECTIVE ORDER AND ORDER
 1           A party may designate material other than identified Section B.1 as confidential. Each Party or
 2   Non-Party that designates information or items for protection under this Order must take care to limit any
 3   such designation to specific material that qualifies under the appropriate standards. To the extent it is
 4   practical to do so, the Designating Party must designate for protection only those parts of material,
 5   documents, items, or oral or written communications that qualify – so that other portions of the material,
 6   documents, items, or communications for which protection is not warranted are not swept unjustifiably
 7   within the ambit of this Order.
 8           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to be
 9   clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber or
10   retard the case development process or to impose unnecessary expenses and burdens on other parties)
11   expose the Designating Party to sanctions.
12           If it comes to a Designating Party’s attention that information or items that it designated for
13   protection do not qualify for protection at all or do not qualify for the level of protection initially asserted,
14   that Designating Party must promptly notify all other parties that it is withdrawing the mistaken
15   designation.
16           2.        Manner and Timing of Designations
17           Except as otherwise provided in this Order or as otherwise stipulated or ordered, Disclosure or
18   Discovery Material that qualifies for protection under this Order must be clearly so designated before the
19   material is disclosed or produced. Designation in conformity with this Order requires:
20                     (a)   for information in documentary form (e.g., paper or electronic documents, but
21   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix
22   the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion or portions
23   of the material on a page qualifies for protection, the Producing Party also must clearly identify the
24   protected portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each
25   portion, the level of protection being asserted. Alternatively, the Producing Party may designate an entire
26   production or storage device (such as CD or flash drive) as confidential by including notice of such
27   designation or including “CONFIDENTIAL” in the title of each designated file.
28           A Party or Non-Party that makes original documents or materials available for inspection need not

     {02165024.DOCX}                                 8
                                    STIPULATED PROTECTIVE ORDER AND ORDER
 1   designate them for protection until after the inspecting Party has indicated which material it would like
 2   copied and produced. During the inspection and before the designation, all of the material made available
 3   for inspection shall be deemed “CONFIDENTIAL”. After the inspecting Party has identified the
 4   documents it wants copied and produced, the Producing Party must determine which documents, or
 5   portions thereof, qualify for protection under this Order. Then, before producing the specified documents,
 6   the Producing Party must affix the appropriate legend (i.e,, “CONFIDENTIAL” ) to each page that
 7   contains Protected Material. If only a portion or portions of the material on a page qualifies for protection,
 8   the Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 9   markings in the margins) and must specify, for each portion, the level of protection being asserted.
10                     (b)    for testimony given in deposition or in other pretrial or trial proceedings, that the
11   Designating Party identify on the record, before the close of the deposition, hearing, or other proceeding,
12   or in a writing to all parties within 30 business days of receipt of the deposition or hearing transcript, all
13   protected testimony and specify the level of protection being asserted. A Designating Party may specify,
14   at the deposition or up to 30 days afterwards that the entire transcript shall be treated as
15   “CONFIDENTIAL”.
16                     Parties shall give the other parties notice if they reasonably expect a deposition, hearing or
17   other proceeding to include Protected Material so that the other parties can ensure that only authorized
18   individuals who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present
19   at those proceedings. The use of a document as an exhibit at a deposition shall not in any way affect its
20   designation as “CONFIDENTIAL”.
21                     Transcripts containing Protected Material shall have an obvious legend on the title page
22   that the transcript contains Protected Material, and the title page shall be followed by a list of all pages
23   (including line numbers as appropriate) that have been designated as Protected Material and the level of
24   protection being asserted by the Designating Party. The Designating Party shall inform the court reporter
25   of these requirements. Any transcript that is prepared before the expiration of a 30-day period for
26   designation shall be treated during that period as if it had been designated CONFIDENTIAL in its entirety
27   unless otherwise agreed. After the expiration of that period, the transcript shall be treated only as actually
28   designated.

     {02165024.DOCX}                                   9
                                      STIPULATED PROTECTIVE ORDER AND ORDER
 1                     (c)   for information produced in some form other than documentary and for any other
 2   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
 3   containers in which the information or item is stored the legend “CONFIDENTIAL”. If only a portion or
 4   portions of the information or item warrant protection, the Producing Party, to the extent practicable, shall
 5   identify the protected portion(s).
 6           3.        Inadvertent Failures to Designate
 7           If timely corrected, an inadvertent failure to designate qualified information or items does not,
 8   standing alone, waive the Designating Party’s right to secure protection under this Order for such material.
 9   Upon timely correction of a designation, the Receiving Party must make reasonable efforts to assure that
10   the material is treated in accordance with the provisions of this Order.
11   E.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
12           1.        Timing of Challenges
13           Any Party or Non-Party may challenge a designation of confidentiality at any time. Unless a
14   prompt challenge to a Designating Party’s confidentiality designation is necessary to avoid foreseeable,
15   substantial unfairness, unnecessary economic burdens, or a significant disruption or delay of the litigation,
16   a Party does not waive its right to challenge a confidentiality designation by electing not to mount a
17   challenge promptly after the original designation is disclosed.
18           2.        Meet and Confer
19           The Challenging Party shall initiate the dispute resolution process by providing written notice of
20   each designation it is challenging and describing the basis for each challenge. To avoid ambiguity as to
21   whether a challenge has been made, the written notice must recite that the challenge to confidentiality is
22   being made in accordance with this specific paragraph of the Protective Order. The parties shall attempt
23   to resolve each challenge in good faith and must begin the process by conferring directly (in voice to voice
24   dialogue; other forms of communication are not sufficient) within 14 days of the date of service of notice.
25   In conferring, the Challenging Party must explain the basis for its belief that the confidentiality designation
26   was not proper and must give the Designating Party an opportunity to review the designated material, to
27   reconsider the circumstances, and, if no change in designation is offered, to explain the basis for the chosen
28   designation. A Challenging Party may proceed to the next stage of the challenge process only if it has

     {02165024.DOCX}                                10
                                    STIPULATED PROTECTIVE ORDER AND ORDER
 1   engaged in this meet and confer process first or establishes that the Designating Party is unwilling to
 2   participate in the meet and confer process in a timely manner.
 3           3.        Judicial Intervention
 4           If the Parties cannot resolve a challenge pursuant to the Meet and Confer provisions above, the Parties

 5   consent to judicial resolution of the dispute by the Magistrate Judge Deborah Barnes’, and agree to utilize the
 6   informal telephonic conference of discovery disputes provided for in Magistrate Judge Deborah Barnes’ Standing
 7   Order, whereby the Parties will jointly submit a two-page synopsis of their dispute to the Court 48 hours prior to a
 8   scheduled telephonic conference with the Court. If a party reasonably believes that the issue is such that additional
 9   briefing is warranted, the party retains the right to request Judge Barnes allow such further and additional briefing.

10           The burden of persuasion in any such challenge proceeding shall be on the Designating Party. Frivolous
11   challenges and those made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens

12   on other parties) may expose the Challenging Party to sanctions. All parties shall continue to afford the material
13   in question the level of protection to which it is entitled under the Producing Party’s designation until the court
14   rules on the challenge.

15           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
16
17   Dated: February 28, 2020                                   PORTER SCOTT
                                                                A PROFESSIONAL CORPORATION
18
19                                                              By      /s/Carl L. Fessenden
                                                                        Carl L. Fessenden
20                                                                      Matthew W. Gross
21                                                                      Attorneys for Defendants

22
     Dated: February 28, 2020                                   LAW OFFICES OF JOHN L. BURRIS
23
24                                                              By     /s/K. Chike Odiwe (authorized 02/28/2020)
                                                                        John L. Burris
25                                                                      K. Chike Odiwe
                                                                        Attorneys for Plaintiff
26
27
28

     {02165024.DOCX}                                  11
                                      STIPULATED PROTECTIVE ORDER AND ORDER
 1                                                      ORDER
 2           Pursuant to the parties’ stipulation, IT IS SO ORDERED.
 3           IT IS FURTHER ORDERED THAT:
 4           1. Requests to seal documents shall be made by motion before the same judge who will decide
 5
     the matter related to that request to seal.
 6
             2. The designation of documents (including transcripts of testimony) as confidential pursuant to
 7
     this order does not automatically entitle the parties to file such a document with the court under seal.
 8
     Parties are advised that any request to seal documents in this district is governed by Local Rule 141. In
 9
     brief, Local Rule 141 provides that documents may only be sealed by a written order of the court after a
10
     specific request to seal has been made. L.R. 141(a). However, a mere request to seal is not enough
11
     under the local rules. In particular, Local Rule 141(b) requires that “[t]he ‘Request to Seal Documents’
12
     shall set forth the statutory or other authority for sealing, the requested duration, the identity, by name or
13
14   category, of persons to be permitted access to the document, and all relevant information.” L.R. 141(b).

15           3. A request to seal material must normally meet the high threshold of showing that “compelling

16   reasons” support secrecy; however, where the material is, at most, “tangentially related” to the merits of

17   a case, the request to seal may be granted on a showing of “good cause.” Ctr. for Auto Safety v.

18   Chrysler Grp., LLC, 809 F.3d 1092, 1096-1102 (9th Cir. 2016); Kamakana v. City and County of
19   Honolulu, 447 F.3d 1172, 1178-80 (9th Cir. 2006).
20           4. Nothing in this order shall limit the testimony of parties or non-parties, or the use of certain
21   documents, at any court hearing or trial – such determinations will only be made by the court at the
22   hearing or trial, or upon an appropriate motion.
23           5. With respect to motions regarding any disputes concerning this protective order which the
24
     parties cannot informally resolve, the parties shall follow the procedures outlined in Local Rule 251.
25
     Absent a showing of good cause, the court will not hear discovery disputes on an ex parte basis or on
26
     shortened time.
27
             6. The parties may not modify the terms of this Protective Order without the court’s approval. If
28
     the parties agree to a potential modification, they shall submit a stipulation and proposed order for the
     {02165024.DOCX}                                12
                                    STIPULATED PROTECTIVE ORDER AND ORDER
 1   court’s consideration.
 2           7. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of the
 3   terms of this Protective Order after the action is terminated.
 4           8. Any provision in the parties’ stipulation that is in conflict with anything in this order is hereby
 5
     DISAPPROVED.
 6
 7   DATED: March 2, 2020                           /s/ DEBORAH BARNES
                                                    UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     {02165024.DOCX}                               13
                                   STIPULATED PROTECTIVE ORDER AND ORDER
